Citation Nr: 0109951	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran may exclude $861 when calculating his 
income for pension purposes by claiming the cost of a 
recliner chair as an unreimbursed medical expense. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1948 to October 
1955, and from December 1956 to December 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2000 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran's purchase of a recliner chair was not for 
medical purposes.


CONCLUSION OF LAW

The criteria for exclusion of $861 when calculating income 
for pension purposes by claiming the cost of a recliner chair 
as an unreimbursed medical expense are not met.  38 U.S.C.A. 
§ 1503(a)(8) (West 1991); 38 C.F.R. § 3.272 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which applies to 
all pending claims for VA benefits and which provides that 
the VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
law redefines the obligations of the VA with respect to the 
duty to assist.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussion 
in the decision and in the statement of the case informed him 
of the information and evidence needed to substantiate this 
claim and complied with the VA's notification requirements.  
The RO supplied the veteran with the applicable regulations 
in the SOC as well as advising him of the types of evidence 
needed to substantiate his claim.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board does not 
know of any additional relevant evidence that is available.  
He has not requested a personal hearing.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

In the circumstances of this case, a remand to have the RO 
apply the new law would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its duties to notify 
and to assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Therefore, there is no prejudice to the 
veteran in proceeding with this appeal and the Board will 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by refusing 
to allow him to exclude $861 when calculating his income for 
pension purposes by claiming the cost of a recliner chair as 
an unreimbursed medical expense.  He asserts that a VA health 
care provider has indicated that such a chair is needed due 
to his disabilities.

Basic entitlement to pension exists if, among other things, 
the veteran meets the net worth requirements and has an 
annual income not in excess of the applicable maximum annual 
pension rate.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23, 
3.274.  The maximum annual rate is periodically increased 
from year to year. 38 C.F.R. § 3.23(a).  Under 38 C.F.R. 
§ 3.272(g), an amount equal to unreimbursed medical expenses 
will be excluded when calculating a veteran's income for 
pension purposes when all of the following requirements are 
met:
    (i) They were or will be paid by a veteran or spouse for 
medical 
expenses of the veteran, spouse, children, parents and other 
relatives 
for whom there is a moral or legal obligation of support;
    (ii) They were or will be incurred on behalf of a person 
who is a 
member or a constructive member of the veteran's or spouse's 
household; and
    (iii) They were or will be in excess of 5 percent of the 
applicable 
maximum annual pension rate or rates for the veteran 
(including 
increased pension for family members but excluding increased 
pension 
because of need for aid and attendance or being housebound) 
as in effect 
during the 12-month annualization period in which the medical 
expenses 
were paid.

The Board notes that the veteran has previously been 
determined to be permanently and totally disabled for pension 
purposes based on right and left middle cerebral artery 
infarctions with residual seizure disorder, rated as 60 
percent disabling; and bilateral carotid arteriosclerosis, 
rated as 20 percent disabling.  In support of his contention 
that he should be allowed to exclude $861 when calculating 
his income for pension purposes by claiming the cost of a 
recliner chair as an unreimbursed medical expense, he has 
submitted a note dated in October 1999 from a VA social 
worker.  In the note, the social worker stated that the 
veteran had multiple chronic disabilities which necessitate 
the purchase of a "lift chair" to assist with mobility.  

The Board notes, however, that the chair purchased by the 
veteran was not a "lift chair" but was instead an ordinary 
recliner chair.  A copy of a brochure containing the 
manufacturer's description of the chair does not contain any 
indication that the chair performs any lifting function.  The 
veteran has not presented any evidence that his purchase of a 
recliner chair was a medical expense  Thus, the evidence 
presented by the veteran does not support his claim for 
exclusion of the cost of purchasing the recliner.  
Accordingly, the appeal must be denied.  


ORDER

The veteran may not exclude $861 when calculating his income 
for pension purposes by claiming the cost of a recliner chair 
as an unreimbursed medical expense.  The appeal is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

